Exhibit 10.4

UNIT PURCHASE AGREEMENT

This UNIT PURCHASE AGREEMENT (this “Agreement”) is made as of the 13th day of
May 2020, by and among GigCapital3, Inc., a Delaware corporation (the
“Company”), Nomura Securities International, Inc. (“Nomura”), Oppenheimer & Co.
Inc. (“Oppenheimer”) and Odeon Capital Group LLC (together with Nomura and
Oppenheimer, the “Subscribers” and each, a “Subscriber”).

WHEREAS, the Company desires to sell to the Subscribers on a private placement
basis (the “Sale”) an aggregate of 243,479 private units (the “Initial Private
Units”) of the Company, and up to an additional 36,521 private units (the
“Additional Private Units,” and, together with the Initial Private Units, the
“Private Units”) of the Company in the event that the underwriters’ 45-day
over-allotment option (“Over-Allotment Option”) is exercised in full or in part,
for a purchase price of $10.00 per Private Unit, each Private Unit comprised of
one share of common stock of the Company, par value $0.0001 per share (“Common
Stock”), and three-fourths of one warrant, each whole warrant exercisable to
purchase one share of Common Stock (“Warrant”). The shares of Common Stock
underlying the Warrants are hereinafter referred to as the “Warrant Shares.” The
shares of Common Stock underlying the Private Units (excluding the Warrant
Shares) are hereinafter referred to as the “Private Shares.” The Warrants
underlying the Private Units are hereinafter referred to as the “Private
Warrants.” The Private Units, Private Shares, Private Warrants and Warrant
Shares, collectively, are hereinafter referred to as the “Securities.” Each
whole Private Warrant is exercisable to purchase one share of Common Stock at an
exercise price of $11.50, subject to the adjustments as set forth in the Warrant
Agreement (as defined below), during the period commencing on the later of
(i) twelve (12) months from the date of the closing of the Company’s initial
public offering of units (the “IPO”) and (ii) 30 days following the consummation
of the Company’s initial business combination (the “Business Combination”), as
such term is defined in the registration statement in connection with the IPO,
as amended at the time it becomes effective (the “Registration Statement”),
filed with the Securities and Exchange Commission (“SEC”), and expiring on the
fifth anniversary of the consummation of the Business Combination (provided that
so long as the Private Warrants are held by a Subscriber, its designees or
affiliates, such Subscriber, its designees or affiliates will not be permitted
to exercise such Private Warrants after the five year anniversary of the
effective date of the Registration Statement); and

WHEREAS, each Subscriber wishes to purchase the number of Initial Private Units
set forth next to such Subscriber’s name on Schedule A hereto and up to the
amount of Additional Private Units set forth next to such Subscriber’s name
on Schedule A hereto, at the Initial Purchase Price (as defined below), and the
Company wishes to accept such subscription from each Subscriber.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

1.    Agreement to Subscribe.

1.1.    Purchase and Issuance of the Private Units.

 

  (a)

Upon the terms and subject to the conditions of this Agreement, each Subscriber
hereby agrees to purchase from the Company, and the Company hereby agrees to
sell to each Subscriber, on the initial Closing Date (as defined below) the
number of Initial Private Units set forth next to each Subscriber’s name
on Schedule A hereto in consideration of the payment of the Initial Purchase
Price. On the initial Closing Date, the Company shall, at its option, deliver to
each Subscriber the certificates representing the Securities purchased by such
Subscriber or effect such delivery in book-entry form.

 

  (b)

Each Subscriber hereby agrees to purchase up to the amount of Additional Private
Units set forth on Schedule A hereto at $10.00 per Additional Private Unit. The
purchase and issuance of the Additional Private Units shall occur only in the
event that the Over-Allotment Option is exercised in full or in part. The total
number of Additional Private Units to be purchased hereunder shall be in the
same proportion as the proportion of the Over-Allotment Option that is
exercised. Each purchase of Additional Private Units shall occur simultaneously
with the consummation of any portion of the Over-Allotment Option.

 

1



--------------------------------------------------------------------------------

1.2.    Purchase Price.

 

  (a)

As payment in full for the Initial Private Units being purchased under this
Agreement, each Subscriber shall pay the amount set forth next to each
Subscriber’s name on Schedule A hereto (the “Initial Purchase Price”) by wire
transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company, to the trust account (the “Trust Account”)
at a financial institution to be chosen by the Company, maintained by
Continental Stock Transfer & Trust Company, acting as trustee (“Continental”),
on or prior to the initial Closing Date.

 

  (b)

As payment in full for the Additional Private Units being purchased under this
Agreement, each Subscriber shall pay $10.00 per Additional Private Unit being
purchased by wire transfer of immediately available funds or by such other
method as may be reasonably acceptable to the Company, to the Trust Account at a
financial institution chosen by the Company, maintained by Continental, on or
prior to the Closing Date of the Over-Allotment Option.

1.3.    Closing. The closing of the purchase and sale of the Initial Private
Units shall take place simultaneously with the closing of the IPO and the
closing of the purchase and sale of Additional Private Units shall take place
simultaneously with any closing of the Over-Allotment Option (each, a “Closing
Date”). Each of the closings of the purchase and sale of the Private Units shall
take place at the offices of Crowell & Moring LLP, 3 Embarcadero Center,
26th Floor, San Francisco, California 94111, or such other place as may be
agreed upon by the parties hereto.

1.4.    Conditions to Closing. The obligation of each Subscriber to purchase and
pay for the Private Units as provided herein shall be contingent upon, and
concurrent with, the consummation of the IPO.

1.5.    Termination. This Agreement and each of the obligations of the
undersigned shall be null and void and without effect if a Closing does not
occur prior to December 31, 2020 or if that certain Underwriting Agreement,
dated as of the date hereof, by and among the Company, Nomura and Oppenheimer,
as representatives of the underwriters named therein (the “Underwriting
Agreement”), is terminated for any reason.

2.    Representations and Warranties of the Subscribers.

Each Subscriber individually represents and warrants to the Company only as to
such Subscriber that:

2.1.    No Government Recommendation or Approval. Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Sale of the Securities.

2.2.    Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

2.3.    Intent. Subscriber is purchasing the Securities solely for investment
purposes, for Subscriber’s own account (and/or for the account or benefit of its
members or affiliates, as permitted, pursuant to the terms hereof), and not with
a view to the distribution thereof and Subscriber has no present arrangement to
sell the Securities to or through any person or entity except as may be
permitted hereunder. Subscriber shall not engage in hedging transactions with
regard to the Securities unless in compliance with the Securities Act of 1933,
as amended (the “Securities Act”).

2.4.    Restrictions on Transfer. Subscriber acknowledges and understands the
Private Units are being offered in a transaction not involving a public offering
in the United States within the meaning of the Securities Act.

 

2



--------------------------------------------------------------------------------

The Securities have not been registered under the Securities Act and, if in the
future Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only (i) pursuant to an effective registration statement filed under
the Securities Act, (ii) pursuant to an exemption from registration under
Rule 144 promulgated under the Securities Act, if available, or (iii) pursuant
to any other available exemption from the registration requirements of the
Securities Act, and in each case in accordance with any applicable securities
laws of any state or any other jurisdiction. Notwithstanding the foregoing,
Subscriber acknowledges and understands the Securities are subject to transfer
restrictions as described in Section 8 hereof. Subscriber agrees that if any
transfer of its Securities or any interest therein is proposed to be made, as a
condition precedent to any such transfer, Subscriber may be required to deliver
to the Company an opinion of counsel satisfactory to the Company with respect to
such transfer. Absent registration or another available exemption from
registration, Subscriber agrees it will not resell the Securities (unless
otherwise permitted pursuant to the terms hereof). Subscriber further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to Subscriber for the resale of the Securities until the one year
anniversary following consummation of the Business Combination of the Company,
despite technical compliance with the requirements of Rule 144 and the release
or waiver of any contractual transfer restrictions.

2.5.    Sophisticated Investor.

 

  (a)

Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.

 

  (b)

Subscriber is aware that an investment in the Securities is highly speculative
and subject to substantial risks because, among other things, (i) the Securities
are subject to transfer restrictions and have not been registered under the
Securities Act and therefore cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available and
(ii) Subscriber has waived its redemption rights with respect to the Securities
as set forth in Section 5 hereof, and the Securities held by Subscriber are not
entitled to, and have no right, interest or claim to any monies held in the
Trust Account, and accordingly Subscriber may suffer a loss of a portion or all
of its investment in the Securities. Subscriber is able to bear the economic
risk of its investment in the Securities for an indefinite period of time.

2.6.    Organization and Authority. Subscriber is duly organized, validly
existing and in good standing under the laws of its state of incorporation or
formation and it possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.

2.7.    Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.

2.8.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) Subscriber’s
charter documents, (ii) any agreement or instrument to which Subscriber is a
party or (iii) any law, statute, rule or regulation to which Subscriber is
subject, or any agreement, order, judgment or decree to which Subscriber is
subject.

2.9.    No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

2.10.    Reliance on Representations and Warranties. Subscriber understands the
Private Units are being offered and sold to Subscriber in reliance on exemptions
from the registration requirements under the Securities Act,

 

3



--------------------------------------------------------------------------------

and analogous provisions in the laws and regulations of various states, and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Subscriber set
forth in this Agreement in order to determine the applicability of such
provisions.

2.11.    No General Solicitation. Subscriber is not subscribing for the Private
Units as a result of or subsequent to any general solicitation or general
advertising, including but not limited to any advertisement, article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
the Registration Statement.

2.12.    Legend. Subscriber acknowledges and agrees the book-entries evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

3.    Representations, Warranties and Covenants of the Company.

The Company represents and warrants to, and agrees with, each Subscriber that:

3.1.    Valid Issuance of Capital Stock. The total number of shares of all
classes of capital stock which the Company has authority to issue is 100,000,000
shares of Common Stock and 1,000,000 shares of preferred stock, $0.0001 par
value per share (“Preferred Stock”). As of the date hereof, the Company has
issued and outstanding 5,750,000 shares of Common Stock (of which up to 750,000
shares are subject to forfeiture as described in the Registration Statement) and
no shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable.

3.2.    Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and that certain warrant agreement (the “Warrant
Agreement”) to be entered into between the Company and Continental, as warrant
agent, as the case may be, each of the Private Units, Private Shares, Private
Warrants and Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Private Units and Warrant Shares
shall have been reserved for issuance. Upon issuance in accordance with, and
payment pursuant to, the terms hereof and the Warrant Agreement, as the case may
be, each Subscriber will have or receive good title to the Private Units,
Private Shares and Private Warrants purchased by such Subscriber under this
Agreement, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and (ii) transfer restrictions
under federal and state securities laws.

3.3.    Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

3.4.    Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

3.5.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation by the Company of the transactions contemplated hereby do
not (i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) any law statute, rule or
regulation to which the Company is subject or any agreement, order, judgment or
decree to which the Company is subject. Other than any SEC or state securities
filings which may be required to be made by the Company subsequent to the
Closing, and any registration statement which may be filed pursuant thereto, the
Company is not required under federal, state or local law, rule or regulation to
obtain

 

4



--------------------------------------------------------------------------------

any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Private Units,
Private Shares, Private Warrants or Warrant Shares in accordance with the terms
hereof.

3.6.    Additional Representations and Warranties. The representations and
warranties of the Company set forth in the Underwriting Agreement are hereby
incorporated herein and are true and correct with the same force and effect as
though expressly made herein as of the date hereof.

4.    Legends.

4.1.    Legend. The Company will issue the Private Units, Private Shares and
Private Warrants, and when issued, the Warrant Shares, purchased by each
Subscriber in the name of such Subscriber. The Securities will bear the
following Legend and appropriate “stop transfer” instructions:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO LOCKUP PURSUANT
TO A UNIT PURCHASE AGREEMENT BETWEEN GIGCAPITAL3, INC. AND THE SUBSCRIBERS NAMED
THEREIN AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE LOCKUP PURSUANT TO THE TERMS SET FORTH IN THE
UNIT SUBSCRIPTION AGREEMENT.”

4.2.    Subscribers’ Compliance. Nothing in this Section 4 shall affect in any
way each Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

4.3.    Company’s Refusal to Register Transfer of the Securities. The Company
shall refuse to register any transfer of the Securities, if in the sole judgment
of the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or pursuant to
an available exemption from the registration requirements of the Securities Act
and (ii) in compliance herewith.

4.4.    Registration Rights. Each Subscriber will be entitled to certain
registration rights which will be governed by a registration rights agreement
(“Registration Rights Agreement”) to be entered into among the Subscribers, the
Company and others, on or prior to the effective date of the Registration
Statement.

5.    Waiver of Liquidation Distributions.

In connection with the Securities purchased pursuant to this Agreement, each
Subscriber hereby waives any and all right, title, interest or claim of any kind
in or to any distributions of the amounts in the Trust Account with respect to
the Securities, whether (i) in connection with the exercise of redemption rights
if the Company consummates the Business Combination, (ii) in connection with any
tender offer conducted by the Company prior to a Business Combination,
(iii) upon the Company’s redemption of shares of Common Stock sold in the
Company’s IPO upon the Company’s failure to timely complete the Business
Combination or (iv) in connection with a stockholder vote to approve an
amendment to the Company’s amended and restated certificate of incorporation,
(A) to modify the substance or timing of the Company’s obligation to redeem 100%
of the Company’s public shares if the Company does not timely complete the
Business Combination or (B) with respect to any other provision relating to
stockholders’ rights or pre-Business Combination activity. In the event any
Subscriber purchases shares of Common Stock in the IPO or in the aftermarket,
any additional shares so purchased shall be eligible to receive the redemption
value of such shares of Common Stock upon the same terms offered to all other
purchasers of Common Stock in the IPO in the event the Company fails to
consummate the Business Combination.

 

5



--------------------------------------------------------------------------------

6.    Terms of Private Warrants. Each Private Warrant shall have the terms set
forth in the Warrant Agreement.

7.    Lock-Up Period.

7.1.    Each Subscriber acknowledges that the Securities purchased by such
Subscriber pursuant to this Agreement will be subject to restrictions on
transfer contained in that certain letter agreement (the “Insider Letter”),
dated as of the date hereof, by and among the Company, GigAcquisitions3, LLC, a
Delaware limited liability company, and the Subscribers, which Insider Letter
shall be substantially in the form filed as an exhibit to the Registration
Statement.

7.2.    In addition to the restrictions on transfer described in Section 7.1,
each Subscriber acknowledges and agrees that the Private Units and their
component parts and the related registration rights will be deemed compensation
by the Financial Industry Regulatory Authority (“FINRA”) and will therefore,
pursuant to Rule 5110(g) of the FINRA Manual, be subject to lock-up for a period
of 180 days immediately following the date of effectiveness or commencement of
sales in the IPO, subject to FINRA Rule 5110(g)(2). Additionally, the Private
Units and their component parts and the related registration rights may not be
sold, transferred, assigned, pledged or hypothecated during the foregoing
180 day period following the effective date of the Registration Statement except
to any underwriter or selected dealer participating in the IPO and the bona fide
officers or partners of any Subscriber and any such participating underwriter or
selected dealer. Additionally, the Private Units and their component parts and
the related registration rights will not be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO.

8.    Terms of the Private Units and Private Warrants.

8.1.    The Private Units and their component parts are substantially identical
to the units to be offered in the IPO except that: (i) the Private Units and
component parts are subject to the transfer restrictions described in Section 7
hereof, (ii) the Private Warrants will be non-redeemable and may be exercisable
on a “cashless” basis if held by a Subscriber or its permitted transferees, as
further described in the Warrant Agreement, (iii) the Private Warrants may not
be exercised after the five year anniversary of the effective date of the
Registration Statement if held by a Subscriber, its designees or affiliates and
(iv) the Private Units and component parts are being purchased pursuant to an
exemption from the registration requirements of the Securities Act and will
become freely tradable only after the expiration of the lockup described above
in clause (i) and they are registered pursuant to the Registration Rights
Agreement or an exemption from registration is available, and the restrictions
described above in clause (i) has expired.

8.2.    Each Subscriber agrees that if the Company seeks stockholder approval of
a Business Combination, then in connection with such Business Combination, such
Subscriber shall (i) vote the Private Shares owned by it in favor of the
Business Combination and (ii) not redeem any Private Shares owned by such
Subscriber in connection with such stockholder approval.

9.    Governing Law; Jurisdiction; Waiver of Jury Trial.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

10.    Assignment; Entire Agreement; Amendment.

10.1.    Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by a Subscriber to a person
agreeing to be bound by the terms hereof and the transfer restrictions
applicable to such Subscriber set forth in the Insider Letter.

 

6



--------------------------------------------------------------------------------

10.2.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

10.3.    Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by all of the parties hereto.

10.4.    Binding upon Successors. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

11.    Notices.

11.1.    Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (i) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (ii) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (iii) if by any other
form of electronic transmission, when directed to the stockholder.

12.    Counterparts; Electronic Signatures.

This Agreement may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument. The words “execution,” signed,”
“signature,” and words of like import in this Agreement or in any other
certificate, agreement or document related to this Agreement shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.

13.    Survival; Severability.

13.1.    Survival. The representations, warranties, covenants and agreements of
the parties hereto shall survive each Closing Date.

13.2.    Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

14.    Headings.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

COMPANY: GIGCAPITAL3, INC. By:  

/s/ Dr. Avi S. Katz

Name: Dr. Avi S. Katz

Title:   Chairman of the Board and Chief Executive Officer

SUBSCRIBERS: NOMURA SECURITIES INTERNATIONAL, INC. By:  

/s/ James Chenard

Name: James Chenard Title:   Managing Director OPPENHEIMER & CO. INC. By:  

/s/ Peter Bennett

Name: Peter Bennett Title:   Managing Director ODEON CAPITAL GROUP LLC By:  

/s/ Andrew Feldschreiber

Name: Andrew Feldschreiber Title:   Managing Director

[Signature Page to Unit Purchase Agreement]

 

8



--------------------------------------------------------------------------------

SCHEDULE A

 

Subscriber

   Initial Private
Units      Purchase Price      Maximum Additional Private Units  

Nomura Securities International, Inc.

     124,174      $ 1,241,740        18,626  

Oppenheimer & Co. Inc.

     82,783      $ 827,830        12,417  

Odeon Capital Group LLC

     36,522      $ 365,220        5,478     

 

 

    

 

 

    

 

 

 

Total

     243,479      $ 2,434,790        36,521   

 

 

    

 

 

    

 

 

 

 

9